Citation Nr: 1409477	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-04 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a initial disability rating in excess of 30 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO implemented a December 2009 Board decision, wherein it had granted service connection for PTSD.  The RO assigned the service-connected PTSD an initial 30 percent disability rating, effective from April 30, 2002--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed the initial 30 percent disability rating to the Board.

The Veteran testified before a Decision Review Officer and undersigned at hearings conducted at the RO and via videoconference in January and August 2011, respectively.  Copies of the hearing transcripts are of record.  At the August 2011 hearing, the Veteran submitted additional evidence in support of his claim along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in a supplemental statement of the case is not necessary.  38 C.F.R. § 20.1304 (2013).  The Board finds, however, that a remand is necessary for reasons that are outlined in more detail below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the claim must be remanded for further substantive development prior to further appellate consideration.  Specifically, to schedule the Veteran for an additional VA psychiatric examination and to obtain outstanding VA treatment and Social Security Administration records.


(i) Psychiatric Examination

VA last examined the Veteran for his PTSD in July 2009.  During an August 2011 hearing before the undersigned, the Veteran testified that his PTSD symptoms had increased in severity since this examination.  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Thus, given the passage of time since the July 2009 VA psychiatric examination and the Veteran's testimony of increase in severity of his PTSD symptoms, the Board is of the opinion that a current psychiatric examination should be obtained on remand that fully addresses the current manifestations of this disability. 

(ii) VA and SSA records

During the August 2011 hearing before the undersigned, the Veteran testified that he had continued to seek psychiatric treatment from the VA Medical Center (VAMC) in Manchester, Vermont.  (Transcript (T.) at page (pg.) 9)).  While treatment records from the above-cited VA facility dated through January 2011 are of record, recent reports are absent.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  As the outstanding VA treatment records might contain relevant findings as to the current severity of the Veteran's PTSD, they must be secured on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Finally, the Veteran testified that he is in receipt of Social Security Administration (SSA) disability benefits (T. at pg. 10).  It is unclear if he is in receipt of such benefits, in part, for his service-connected PTSD.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant medical records or SSA disability records must be sought).  Nevertheless, appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits. See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, the RO/AMC should attempt to obtain the Veteran's SSA records and associate them with the claims files. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims files copies of all treatment records of the Veteran for his PTSD from the VAMC in Manchester, Vermont, dated from January 2011 to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.  The Veteran must also be provided with an opportunity to submit such reports. 

2.  Appropriate efforts should be made to obtain from the SSA the records pertinent to the Veteran's claim for disability benefits.  If such records are unavailable, a notation to that effect should be made in the claims files.

3.  After any additional evidence has been associated with the claims file, schedule the Veteran for a VA PTSD examination by an appropriately-qualified examiner to determine the current severity of his service-connected PTSD.  The following considerations will govern the examination: 

a. The claims file, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims file, the medical records obtained and a copy of this remand. 

b. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The following directives must be accomplished: 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination. 

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability. The examiner should assign a Global Assessment of Functioning score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition and explain the significance of the score. 

The examiner should also provide an opinion with respect to whether the Veteran's service-connected PTSD has rendered him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions.

4.  Then, readjudicate the Veteran's claim.  If the claim is not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
	C. R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


